DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton US 4,913,856 (hereafter Morton).

Regarding claim 1, Morton teaches an apparatus for humidifying air (abstract) in an air duct (duct of Fig 2), the apparatus comprising a feeding device (device comprising nozzles 60in Fig 2) for a liquid mist (66 in Fig 2) and an air conducting device (device comprising vanes 80 and 82 in Fig 2) located upstream of the feeding device in a direction of flow (air flow shown in Fig 2),
wherein the air conducting device comprises at least one wing (80, 82, 90 in Fig 3) which extends transversely to the direction of flow (shown in Figs 2-3) and has an airfoil profile which is pitched (col 4 lines 24-27) against the direction of flow,
wherein the air flows against the airfoil profile on both sides of the airfoil profile (where Figs 1-4 show where air would be fully capable of flowing on both sides of the airfoil profile as not air-tight gap exists, see MPEP §2114, §2115, §2173.05(g)), and
wherein a pitching of the at least one wing at a rear edge of the airfoil profile produces air vortexes for gripping liquid mist introduced into the air flow (where Figs 1-4 show where the profile would be fully capable of producing air vortexes for gripping liquid mist, see MPEP §2114, §2115, §2173.05(g) and Spec Fig 3).

Regarding claim 2, Morton teaches all the limitations of claim 1. Morton further teaches wherein the feeding device comprises at least one row of outlet openings (shown in Figs 2-3) for the liquid mist, the at least one row being oriented transversely to the direction of flow (as shown in Figs 2-3), wherein the at least one wing extends parallel to the at least one row of outlet openings for the liquid mist and wherein the at least one wing is arranged at a distance from the at least one row of the outlet openings which distance is perpendicular in relation to the direction of flow and to the at least one row of the outlet openings (as shown in Figs 2-3).

Regarding claim 4, Morton teaches all the limitations of claim 2. Morton further teaches wherein two wings arranged symmetrically with respect to the direction of flow are provided upstream of at least one row of the outlet openings or at least one outlet slot of the feeding device (as shown in Fig 2).

Regarding claim 5, Morton teaches all the limitations of claim 2. Morton further teaches wherein the feeding device further comprises a distributor tube (34 in Fig 2) having an inflow profile, and wherein the inflow profile of the distributor tube is provided upstream of the at least one row of the outlet openings or of an outlet slot of the feeding device (as shown in Fig 2).

Regarding claim 6, Morton teaches all the limitations of claim 1. Morton further teaches wherein a pitch angle of the at least one wing is adjustable (col 4 lines 24-27).

Regarding claim 7, Morton teaches all the limitations of claim 1. Morton further teaches wherein a surface (90) of the airfoil profile is curved (where the surface is circular) with the pitching of the wing at a rear edge of the airfoil profile.

Regarding claim 8, Morton teaches all the limitations of claim 4. Morton further teaches wherein a curved surface (90) of the airfoil profile of each of the two wings faces an inflow profile between the two wings (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved surface)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 9, Morton teaches all the limitations of claim 4. Morton further teaches wherein a curved surface (90) of the airfoil profile of each of the two wings faces away from an inflow profile between the two wings (as shown below).
[AltContent: textbox (Curved surface)][AltContent: textbox (Curved surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Response to Arguments
The following is a response to Applicant’s arguments filed 14 Dec. 2021:

Examiner thanks Applicant for providing citations in the argument for claim amendment support.

Applicant argues that Morton does not disclose wherein the pitching produces air vortexes for gripping liquid mist.
Examiner disagrees. Morton teaches wherein a pitching (where wing 80is angled/pitched) of the at least one wing at a rear edge (edge/pivot 90) of the airfoil profile produces air vortexes for gripping liquid mist (66) introduced into the air flow. Base upon Applicant’s Fig 3, the structure of Morton’s wing 80 would be expected to produce the vortex.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776